DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–7, and 10–14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 is allowable for the reasons stated in the previous office action.  Non-Final Act. dated Aug. 11, 2020 (“Non-Final Act.”) [0048], [0049].
Independent claim 1 is allowable over Wei et al., US 2005/0081495 (“Wei”) in view of Yau, US 2005/0132528 (“Yau”) and over Rowntree et al., US 2007/0186372 (“Rowntree”) in view of Okada eta l., US 2010/0043362 (“Okada), Yau and House, US 4,572,745 (“House”) for the reasons stated in the Applicant’s remarks.  Applicant Rem. dated Dec. 11, 2020 (“Applicant Rem.”) 6, 7.  
More specifically, the Examiner agrees with the Applicant’s position that neither primary reference discloses “the at least one filter is movable from a filtration position in which the at least one filter as a whole is positionally fixed and filters the fluid flow to a regeneration position in which the at least one filter as a whole is positionally fixed, does not filter fluid flow, and is regenerated by the filter regenerator.” Rather, Wei teaches that it’s a portion of filter 6 rotates as it is regenerated by brush 8 (and therefore is the “filter was a whole” is not “positionally fixed” as it is regenerated) .  Wei Fig. 1 [0017].  Likewise, Rowntree describes its filter 44 continuously rotating during operation of a vacuum cleaner, and therefore does not teach that its filter 44 is positioned fixed such 
Dependent claims 2–7, 10–12 and 14 are allowable because they depend from claim 1.
Independent claim 1 is also allowable over “X” references identified in the Search Report under Section 171.  
The first X reference is Pineschi, WO 2007/031497 A1 (which has a U.S. equivalent of Pineschi, US 2009/0113662 (“Pineschi”) that the Examiner is relying on).  Claim 1 is allowable over Pineschi at least because its filter 9 is fixed in position throughout operation, and therefore does not move from a filtration position to a regeneration position, as required by the claim.  Pineschi Fig. 2, [0019].
The second X reference is Marchi, EP 2 335 544 A1 (“Marchi”)2.  Claim 1 is allowable over Marchi at least because its filter 1 is fixed by fixing element 5, and therefore does not move from a filtration position to a regeneration position, as required by the claim.  Marchi Fig. 1 [0016].
The third X reference is Yau, US 2005/0132528 (“Yau”) which is a secondary reference used in the previous rejection.  Therefore, claim 1 is allowable over Yau for the reasons stated above.
The final X reference is Jin, GB 2,388,307 A (which has a U.S. equivalent of Oh et al., US 6,928,692 (“Oh”), that the Examiner is relying on).  Claim 1 is allowable over Oh at least because its filter (grill member 400) is stationary during operation, and 
Independent claim 13 is allowable over the X references for reasons similar to claim 1.  Dependent claims 2–7, 10–12 and 14 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 This search report is contained in the record as the 1-page Non Patent Literature document dated Apr. 12, 2018.   
        2 Marchi is the 7-page Foreign Reference dated Apr. 12, 2018.